Citation Nr: 1627720	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  08-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a skin disability of the feet.

2.  Entitlement to service connection for a skin disability of the groin.

(The issue of whether there was clear and unmistakable error (CUE) in an April 2014 Board decision will be addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In March 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  In September 2012, the Board remanded the matters on appeal.

In April 2014, the Board denied the claims on appeal, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Partial Remand (Joint Motion).  In an April 2016 Order, the Court granted the Joint Motion and remanded the case to the Board.

In September 2013, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for a kidney condition and sleep apnea in a September 2013 rating decision, and filed a May 2015 NOD with the effective date of the award of service connection for tinnitus in a May 2015 rating decision.  In a February 2016 email, the RO acknowledged both NODs, and that the appeals initiated were pending.  As the RO is currently taking action on these appealed issues, the Board will not exercise jurisdiction over them at this time.

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

In the April 2016 Joint Motion, the parties determined that "vacatur and remand are required because the Board erred when it found that the duty to assist had been satisfied."  They noted the Veteran's assertions "that he was exposed to toxic chemicals as part of a chemical, biological, and radiological (CBR) experiment of protective clothing at Fort Ord, California, Hunter Liggett Military Reservation," and that, "[w]hile the Board conceded exposure to toxic chemicals[], the evidence of record is silent as to the exact chemicals to which [the Veteran] was exposed."  

The parties further stated that, "[b]ecause previous CBR experiment reports associated with the record reveal the fact that certain chemicals potentially used at Fort Ord were known to cause fungal infections,[] either (1) confirmation of which chemicals were used at Fort Ord, and whether [the Veteran] was exposed to such chemicals, or (2) an adequate statement of reasons or bases as to why the Board is unable to provide such confirmation is necessary."  In doing so, they cited the following documents of record: an August 16, 2010, email from the Research, Development and Engineering Command Office of Chief Counsel Aberdeen Proving Ground, including the Department of the Army and the Air Force Technical Manual, dated January 1957; a Chemical Corps Board Report on Project 828, dated January 1956; an Office of Chief of Chemical Warfare Service Report on Project 523, dated November 1944; and the National Academies Report on Health Effects of Project Shad Biological Agent: Bacillus Globigii, dated 2004.

The parties thus made the following determination:

To satisfy the duty to assist, VA must contact the appropriate records custodian to confirm whether [the Veteran] was part of the CBR testing conducted at Fort Ord during the period between March 1963 and June 1963, to include obtaining any available reports of experimentation.  The chemicals [the Veteran] was exposed to must be identified.  Once this confirmation is made, if reasonably possible, VA must obtain a medical opinion to determine whether [the Veteran's] fungal infections of the feet and groin were at least as likely as not related to the chemicals he was exposed to at Fort Ord.  Should the Secretary be unable to render such confirmation, it [sic] must adequately explain why.

The Board notes that, in its April 2014 decision, while finding that the Veteran indeed had a fungal disorder of the feet, the Board found that the Veteran's current diagnosed skin disorder of the groin was "intertrigo of the groin and scrotum," and not a fungal infection.  In determining that such disorder was not related to in-service toxic chemical exposure, it relied on a November 2012 VA examiner's opinion that the Veteran's "groin skin condition was due to mechanical causes (skin-on-skin friction), secondary to obesity," and not "caused by an inorganic chemical" or otherwise linked to service.

Nevertheless, the terms of the Joint Motion state that remand of both issues is needed to confirm whether the Veteran was part of CBR testing at Fort Ord between March 1963 and June 1963 and to what chemicals he was exposed, and to determine whether his skin disability of the groin is related to any such exposure.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate records custodian to confirm whether the Veteran was part of the chemical, biological, and radiological testing conducted at Fort Ord during the period between March 1963 and June 1963, to include obtaining any available reports of experimentation.  The chemicals to which the Veteran was exposed must be identified, if possible.  All efforts to do so should be documented.  

2.  If such confirmation is made, forward the claims file to an appropriate examiner.  If the requested opinion cannot be provided without examination of the Veteran, schedule him for a VA examination with an appropriate examiner. 

After reviewing the claims file, the examiner should determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that any skin disorder of the groin or feet is the result of chemicals to which the Veteran was exposed while serving at Fort Ord.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.  


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

